FILED
                            NOT FOR PUBLICATION
                                                                           OCT 27 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YULIN WANG,                                      No. 11-71208

              Petitioner,                        Agency No. A099-401-948

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals


                            Submitted October 19, 2015**
                                Pasadena, California

Before: IKUTA and OWENS, Circuit Judges and SESSIONS,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William K. Sessions III, District Judge for the U.S.
District Court for the District of Vermont, sitting by designation.
       Petitioner Yulin Wang petitions for review of a Board of Immigration

Appeals (BIA) decision. We have jurisdiction under 8 U.S.C. § 1252, and we deny

the petition.

       Wang, a citizen of the People’s Republic of China (PRC), admits that he

overstayed his tourist visa but argues that the Immigration Judge (IJ) erred in

denying his application for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT). Wang claims to be avoiding persecution in

the PRC on the basis of his resistance to the country’s one-child policy, and for his

Buddhist religion. The IJ, as affirmed by the BIA without opinion, determined that

Wang did not offer credible evidence.

       When the BIA summarily affirms the IJ’s decision, we review the IJ’s

decision as the final agency action. Zehatye v. Gonzales, 453 F.3d 1182, 1184 (9th

Cir. 2006); see also 8 C.F.R. § 1003.1(e)(4)(ii). We review legal questions de novo

and factual findings for substantial evidence. Kumar v. Holder, 728 F.3d 993, 998

(9th Cir. 2013). An adverse credibility finding is also reviewed for substantial

evidence. See Singh v. Ashcroft, 362 F.3d 1164, 1168 (9th Cir. 2004). The

substantial evidence standard is “extremely deferential: administrative findings of

fact are conclusive unless any reasonable adjudicator would be compelled to




                                          2                                       11-71208
conclude to the contrary.” Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th Cir.

2014) (internal quotation marks omitted).

      Because Wang filed his applications after May 11, 2005, the REAL ID Act

governs the IJ’s credibility determination. “Under the REAL ID Act, the IJ may

base an adverse credibility determination on any relevant factor that, considered in

light of the totality of the circumstances, can reasonably be said to have a ‘bearing

on a petitioner's veracity.'” Ren v. Holder, 648 F.3d 1079, 1084 (9th Cir. 2011)

(quoting Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010)). “[E]ven minor

inconsistencies that have a bearing on a petitioner’s veracity may constitute the

basis for an adverse credibility determination.” Ren v. Holder, 648 F.3d 1079,

1089 (9th Cir. 2011).

      Wang’s testimony and evidence were plagued by inconsistencies and

implausibilities. Wang at first testified that he obtained a passport prior to his

arrest and detention for hosting a religious gathering. He later conceded that he

obtained the passport shortly after his arrest, and gave varying accounts as to how

he was able to obtain travel documentation so soon after his detention. Wang

offered little support of either present religious affiliations, and the evidence of his

identity and employment histories was inconsistent. The government has been

unable to verify the authenticity of much of Wang’s documentation, and the


                                            3                                     11-71208
testimony about when and how Wang obtained those documents was again

inconsistent. Substantial evidence supports the IJ’s conclusion that Wang was not

a credible witness. The other evidence in the record does not compel us to

overturn the IJ’s determination that Wang failed to carry his burden of proving

eligibility for asylum or withholding of removal. Accordingly, substantial

evidence supports the denial of Wang’s application for asylum and withholding of

removal. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

        Substantial evidence also supports the IJ's denial of CAT protection.

Substantial evidence supports the IJ’s conclusion that Wang’s testimony was not

credible, and country condition reports in the record do not compel a contrary

conclusion either as to Wang’s credibility or his ineligibility for CAT relief. Id. at

1157.

Petition DENIED.




                                           4                                    11-71208